1    KASOWITZ BENSON TORRES LLP                 WILLIAMS & CONNOLLY LLP
     JOHN V. BERLINSKI (SBN 208537)             JOSEPH M. TERRY (pro hac vice)
2    jberlinski@kasowitz.com                    jterry@wc.com
     DANIEL A. SAUNDERS (SBN 161051)            CARL R. METZ (pro hac vice)
3    dsaunders@kasowitz.com                     cmetz@wc.com
     2029 Century Park East, Suite 2000         NICHOLAS G. GAMSE (pro hac
4    Los Angeles, CA 90067                      vice)
     Telephone: (424) 288-7900                  ngamse@wc.com
5    Facsimile: (424) 288-7901                  LAUREN A. HOWARD (pro hac
                                                vice)
6    Attorneys for Plaintiff and Counter-       lhoward@wc.com
     Defendant Genting Malaysia Berhad          725 Twelfth Street, N.W.
7                                               Washington, D.C. 20005-5901
                                                Telephone: (202) 434-5000
8    IRELL & MANELLA LLP                        Facsimile: (310) 434-5029
     STEVEN A. MARENBERG (SBN
9    101033)                                    MITCHELL SILBERBERG &
     smarenberg@irell.com                       KNUPP LLP
10   VICTOR JIH (SBN 186515)                    ROBERT H. ROTSTEIN (SBN
     vjih@irell.com                             72452)
11   MICHAEL D. HARBOUR (SBN                    rxr@msk.com
     298185)                                    KARIN G. PAGNANELLI (SBN
12   mharbour@irell.com                         174763)
     1800 Avenue of the Stars, Suite 900        kgp@msk.com
13   Los Angeles, CA 90067                      2049 Century Park East, 18th Floor
     Telephone: (310) 277-1010                  Los Angeles, CA 90067-3120
14   Facsimile: (310) 203-7199                  Telephone: (310) 312-2000
                                                Facsimile: (310) 312-3100
15   Attorneys for Defendant
     The Walt Disney Company                    Attorneys for Defendant TFCF Corp.
16                                              and Defendants and Counter-
                                                Plaintiffs Fox Entertainment Group,
17                                              LLC, Twentieth Century Fox Film
                                                Corp., and FoxNext, LLC
18

19                       UNITED STATES DISTRICT COURT                    JS-6
                        CENTRAL DISTRICT OF CALIFORNIA
20                            WESTERN DIVISION
21   GENTING MALAYSIA BERHAD, a
     Malaysia corporation,                  CASE NO. 2:18-cv-9866-FMO-JPR
22
                      Plaintiff,            ORDER ON JOINT STIPULATION [54]
23        v.                                FOR VOLUNTARY DISMISSAL
24   FOX ENTERTAINMENT GROUP,
     LLC, a Delaware corporation;
25   TWENTIETH CENTURY FOX FILM
     CORPORATION, a Delaware
26   corporation; TFCF CORPORATION, a
     Delaware corporation; FOXNEXT,
27   LLC, a Delaware corporation; and THE
     WALT DISNEY COMPANY, a
28   Delaware corporation,
                                            1
                     ORDER ON JOINT STIPULATION OF VOLUNTARY DISMISSAL
1
                           Defendants.
2

3    FOX ENTERTAINMENT GROUP,
     LLC, a Delaware corporation;
4    TWENTIETH CENTURY FOX FILM
     CORPORATION, a Delaware
5    corporation; and FOXNEXT, LLC, a
     Delaware corporation,
6
                 Counter-Plaintiffs,
7

8          v.
9    GENTING MALAYSIA BERHAD, a
     Malaysia corporation,
10
                 Counter-Defendant.
11

12                                          ORDER
13         Pursuant to the Parties’ Joint Stipulation of Voluntary Dismissal, and good cause
14   appearing therefor,
15         IT IS ORDERED that this action be, and hereby is, DISMISSED WITH
16   PREJUDICE in its entirety, each side to bear its own costs and attorneys’ fees.
17

18
     DATED: August 1, 2019                             /s/
19                                         Hon. Fernando M. Olguin
                                           United States District Judge
20

21

22

23

24

25

26

27

28

                                                2
                       ORDER ON JOINT STIPULATION OF VOLUNTARY DISMISSAL
